DETAILED ACTION
Examiner’s Note
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to amendment filed on 01/22/2021, where the Applicant amended claims 21-23, 25, 27-36, 38, and 40; and claims 21-40 are currently pending.


Response to Arguments
Applicant’s arguments, see pg. 13-17, filed on 01/22/2021, with respect to previous rejection of independent claims 21, 28, and 34 under 35 U.S.C. § 102 have been fully considered.  Applicant argued that Aggarwal does not teach every limitation as currently amended.  The arguments are persuasive in view of the amendment.  As such, claims 21, 28, and 34 are now rejected under new grounds in view of the amendment.

Applicant’s arguments, see pg. 17, that all dependent claims are patentably distinguished over the cited prior art at least in view of the dependency from their respective independent claims, and requests that the rejections for all dependent claims be reconsidered and withdrew for the reasons argued above.  However, their respective independent claims are now rejected under new grounds in view of the amendment and thus the dependent claims are likewise rejected.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-27, 31, and 33-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.

Claims 21-27 and 34-40 are rejected to because of the following:  Independent claim 21 recites “wherein the third interface is either a second interface last displayed when the user exits”.  The element “second interface” in the above limitation has the 
Claims 22-27 and 35-40 are rejected to as having the same deficiencies as the claims they depend from.

Claims 27 and 40 are rejected to because of the following:  claim 27 recites “starting, in response to the second user operation, a third user interface”.  The element “third user interface” in the above limitation has already been recited in claim 21 in relation to the second user operation.  However, there is no explicit reference to the earlier appeared element via the article “the”.  Therefore, it is unknown to one of ordinary skill in the art whether the later appeared element is referencing to the earlier appeared element or applicant intended for them to be different and distinct elements.
Claim 27 further recites “starting, in response to the second user operation, a third user interface of a third associated function”.  According to claim 21, the second user operation started the “second associated function” comprises the third interface, which is inconsistent with the limitation recited above.  Therefore, it is unknown to one of ordinary skill in the art the metes and bounds of the claims when the limitations are inconsistent between the independent claim to its dependent claim.


Claim 31 is rejected to because of the following:  claim 31 recites “to display, in response to the first sliding operation of sliding from the application icon to second identification information, a third user interface”.  According to claim 28, the first user operation that comprises the first sliding operation, causes display of the “first user interface”, which is inconsistent with the limitation recited above.  Therefore, it is unknown to one of ordinary skill in the art the metes and bounds of the claims when the limitations are inconsistent between the independent claim and its dependent claim.
Claim 31 further recites “to display, in response to the first sliding operation of sliding from the application icon to second identification information, a third user interface of a third associated function”.  According to claim 28, the first user operation that comprises the first sliding operation, causes display of the first user interface of the “a first associated function”, which is inconsistent with the limitation recited above.  Therefore, it is unknown to one of ordinary skill in the art the metes and bounds of the claims when the limitations are inconsistent between the independent claim and its dependent claim.
Claim 31 further recites “wherein the third user interface is either a fourth interface last displayed”.  According to claim 28, the first user interface is either a “first interface last displayed”, which is inconsistent with the limitation recited above.  Therefore, it is unknown to one of ordinary skill in the art the metes and bounds of the 
Claim 31 further recites “or a third default start interface”.  According to claim 28, the first user interface is...”a first default start interface”, which is inconsistent with the limitation recited above.  Therefore, it is unknown to one of ordinary skill in the art the metes and bounds of the claims when the limitations are inconsistent between the independent claim and its dependent claim.
For the above reasons render the claim indefinite.

Claim 33 is rejected to because of the following:  claim 33 recites “wherein the first user interface is either a third interface last displayed”.  According to claim 28, the first user interface is either a “first interface last displayed”, which is inconsistent with the limitation recited above.  Therefore, it is unknown to one of ordinary skill in the art the metes and bounds of the claims when the limitations are inconsistent between the independent claim and its dependent claim.
Claim 33 further recites “or a third default start interface”.  According to claim 28, the first user interface is...”a first default start interface”, which is inconsistent with the limitation recited above.  Therefore, it is unknown to one of ordinary skill in the art the metes and bounds of the claims when the limitations are inconsistent between the independent claim and its dependent claim.
For the above reasons render the claim indefinite.

Claim 38 is rejected to because of the following:  claim 38 recites “start, in response to the first sliding operation, a third associated function”.  According to claim 34, the “first associated function” is started in response to detecting the first user operation that comprises the first sliding operation, which is inconsistent with the limitation recited above.  Therefore, it is unknown to one of ordinary skill in the art the metes and bounds of the claims when the limitations are inconsistent between the independent claim and its dependent claim.  As such, renders the claim indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang, (US 20140380239 A1) (hereinafter Kang).

Referring to claim 21, Kang teaches an application control method implemented by a terminal (apparatus 100; ¶ [0023], fig. 1), comprising: 
associating a first direction of a first user operation performed on an application icon (icon 401; ¶ [0047], fig. 4A) of a first application with a second application (environment settings application; ¶ [0047], fig. 4A) using a preset rule (“In FIG. 4A, while an icon 401 representing a call application (call icon 401) for which a , wherein the first user operation comprises a first sliding operation (“a dragging gesture is made from the call icon 401 to the environment settings icon 401b”; ¶ [0047], fig. 4A), and wherein the first direction comprises a first sliding direction (leftward dragging direction as shown in figure 4A); 
associating a second direction of a second user operation performed on the application icon of the first application with a third application (contact application; ¶ [0048], fig. 5A) using the preset rule (“FIG. 5A shows a central icon 501 representing a call application for which a selection gesture is made and adjacent related objects including an icon 501a representing a voice recording application, an icon 501b (not shown) representing an environment settings application, an icon 501c representing a gallery application, an icon 501d representing a contacts application.  If a dragging gesture is made from the call icon 501 to the contacts icon 501d, a contacts list 502 may be popped up on the screen”; ¶ [0048], figs. 3A-5A), wherein the second user operation comprises a second sliding operation (dragging gesture; ¶ [0048], fig. 5A), wherein the second direction comprises a second sliding direction (rightward dragging direction as shown in figure 5A), wherein the first sliding direction and the second sliding direction comprise different sliding directions , and wherein the first application, the second application, and the third application comprise different types of applications that are associated with different content types (call application, environment settings application, and contact application shown in figures 4A and 5A); 
detecting that either the first user operation having the first direction is performed on the application icon of the first application or the second user operation having the second direction is performed on the application icon of the first application (leftward dragging gesture or rightward dragging gesture; ¶ [0047], [0048], and figs 4A-5A), wherein the first application corresponding to the application icon has at least one associated function (call function; ¶ [0069]);
starting, in response to detecting the first user operation, a first associated function corresponding to the first user operation, wherein the first associated function comprises switching a currently displayed interface to a second interface associated with the second application (“a dragging gesture is made from the call icon 401 to the environment settings icon 401b.  Apparatus 100 changes the screen into call-related environment settings mode as shown in FIG. 4B”; ¶ [0047], figs. 4A-B), and wherein the second interface is either a first interface last displayed when a user exits the second application last time or a first default interface of the second application (Examiner interprets the default interface as the interface that is displayed in figure 4B corresponding to the environment settings application, as it is the screen presented to the user when the application is launched via the dragging gesture; figs. 4A-B); and 
starting, in response to detecting the second user operation, a second associated function corresponding to the second user operation, wherein the second associated function comprises switching the currently displayed interface to a third interface associated with the third application (“If a dragging gesture is made from the call icon 501 to the contacts icon 501d, a contacts list 502 may be popped up on the screen”; ¶ [0048], fig. 5A), and wherein the third interface is either a second interface last displayed when the user exits the third application last time or a second default interface of the third application (Examiner interprets the default interface as the interface 502 that is displayed in figure 5A corresponding to the contacts application, as it is the screen presented to the user when the application is launched via the dragging gesture; fig. 5A).

Referring to claim 22, Kang further teaches the application control method of claim 21, wherein the first application comprises a social application, wherein the social application is associated with message content (message application; ¶ [0061]), wherein the second application comprises an image application, wherein the image application is associated with image content (gallery application; ¶ [0044], figs. 3A and 8A), wherein the third application comprises an audio application, wherein the audio application is associated with audio content (music application; ¶ [0063]), wherein the application control method further comprises displaying an operation prompt, and wherein the operation prompt indicates the first user operation and the second user operation (“In FIG. 3B, when an icon 302 representing a call application is touched long in standby mode in which a plurality of 

Referring to claim 23, Kang further teaches the application control method of claim 22, further comprising: 
detecting that an object performing the first user operation or the second user operation approaches the application icon (“In FIG. 3B, when an icon 302 representing a call application is touched long in standby mode”; ¶ [0045], figs. 3A-B.  The examiner recognizes the object performing the operation as the finger of the user as shown in figures 3A-B); and 
displaying the operation prompt (“in which a plurality of icons are displayed on the screen, an icon 302a representing a voice recording application, an icon 302b representing an environment settings application, an icon 302c representing a gallery application, and an icon 302d representing a contacts application, which may have functions related to the icon 302, are displayed in neighboring places centered on the icon 302”; ¶ [0045], figs. 3A-B).

Referring to claim 24, Kang further teaches the application control method of claim 22, wherein the operation prompt comprises either: 
a ring prompt area displayed around the application icon using the application icon as a center, wherein identification information of the at least one associated function is displayed in the ring prompt area; or 
at least one prompt area of a preset shape displayed in a floating manner around the application icon, wherein the identification information is displayed in the at least one prompt area (“in which a plurality of icons are displayed on the screen, an icon 302a representing a voice recording application, an icon 302b representing an environment settings application, an icon 302c representing a gallery application, and an icon 302d representing a contacts application, which may have functions related to the icon 302, are displayed in neighboring places centered on the icon 302”; ¶ [0045], figs. 3B, 3C, 4A, 10A, 11A.  Examiner notes that the plurality of application icons are arranged in at least a predetermined shape of a cross centered on the icon 302 as shown in figure 3B.  Examiner recognizes the identification information as the specific graphics representing the corresponding applications.)

Referring to claim 25, Kang further teaches the application control method of claim 24, wherein the first user operation comprises the first sliding operation of sliding from the application icon to the identification information, wherein the application control method further comprises starting, in response to the first sliding operation, the first associated function that the first sliding operation points to, and wherein the first associated function corresponds to second identification information that the first sliding operation points to (“a dragging gesture is made from the call icon 401 to the environment settings icon 401b.  Apparatus 100 changes the screen into call-related environment settings mode as shown in FIG. 4B”; ¶ [0047], figs. 4A-B). 

Referring to claim 26, Kang further teaches the application control method of claim 22, wherein the operation prompt comprises at least one prompt area of a preset shape displayed in a floating manner either on the application icon or around the application icon, and wherein identification information of the at least one associated function is displayed in the at least one prompt area (“in which a plurality of icons are displayed on the screen, an icon 302a representing a voice recording application, an icon 302b representing an environment settings application, an icon 302c representing a gallery application, and an icon 302d representing a contacts application, which may have functions related to the icon 302, are displayed in neighboring places centered on the icon 302”; ¶ [0045], figs. 3B, 3C, 4A, 10A, 11A.  Examiner notes that the plurality of application icons are arranged in at least a predetermined shape of a cross centered on the icon 302 as shown in figure 3B.  Examiner recognizes the identification information as the specific graphics representing the corresponding applications in at least in the above, below, left, and right areas relative to the center icon 302.)  

claim 27, Kang further teaches the application control method of claim 26, further comprising: 
detecting the second user operation performed on the at least one prompt area; and 
starting, in response to the second user operation, a third user interface of a third associated function on which the second user operation acts, wherein the third associated function corresponds to second identification information, and wherein the second identification information is displayed in the at least one prompt area on which the second user operation is performed (“FIG. 5A shows a central icon 501 representing a call application for which a selection gesture is made and adjacent related objects including an icon 501a representing a voice recording application, an icon 501b (not shown) representing an environment settings application, an icon 501c representing a gallery application, an icon 501d representing a contacts application.  If a dragging gesture is made from the call icon 501 to the contacts icon 501d, a contacts list 502 may be popped up on the screen”; ¶ [0048], fig. 5A).
3Atty. Docket: 4747-25700 (85480974US04) corresponds to second identification information, and wherein the second identification information is displayed in the at least one prompt area on which the second user operation is performed (“FIGS. 14A to 14C illustrate another example scenario of launching a second application along with a first application, wherein the second application is selected from a plurality of second application icons displayed as a ring”; ¶ [0154], figs. 14A-C; “referring to FIG. 14B, on detection of the first input of the tap gesture or the long press on the first application icon 102, a ring of second application icons corresponding to probable second applications 106 is formed surrounding the first application icon 102.  Further, referring to FIG. 14C, one of the applications corresponding to a second application icon in the ring may be associated with the second application 106 by performing the third input on the first application icon 102.  Referring to FIG. 14C, the first application icon 102, corresponding to the first application 104 ‘E’, is dragged over the second application icon corresponding to the second application 106 ‘B’”; ¶ [0155], figs. 14A-C.  The examiner interprets the limitation above as merely directed to the user performing a similar operation to another one of the identification information presented in the same prompt area; therefore, Aggarwal further teaches limitation by having a plurality of second application icons presented to the user, e.g., “B”-“H” as shown in figures 14B-C.  Although, the example given by Aggarwal is by user dragging the first application 104 “E” to one of the second application icons, second application icon “B”; however, one of ordinary skill in the art would understand the user can also drag the first application 104 to any other second application icons “D”-“H” displayed around the first application 104 and produce similar result.)

Regarding claim 28, the instant claim recites the computer program product comprising instructions stored on a non-transitory computer-readable medium that performs the steps of the method of claim 1; therefore, the same rationale of rejection is applicable.  Claim 28 includes an additional element of a processor that executes the instructions and a display that displays the application icon.  Kang further teaches the processor (controller 110; ¶ [0025]-[0026], fig. 1) and the display (touch screen 190; ¶ [0025], [0027], fig. 1).

Referring to claims 29 and 32, these claims recite the computer program product comprising instructions stored on a non-transitory computer-readable medium that performs the steps of the method of claims 23 and 26 respectively; therefore, the same rationale of rejection is applicable.

Referring to claim 30, Kang further teaches the computer program product of claim 29, wherein instructions further cause the terminal device to: 
display a ring prompt area around the application icon using the application icon as a center, wherein identification information of the first associated function and the second associated function is displayed in the ring prompt area; or 
display at least one prompt area of a preset shape in a floating manner around the application icon, wherein the identification information of the first associated function and the second associated function is displayed in the at least one prompt area (“in which a plurality of icons are displayed on the screen, an icon 302a representing a voice recording application, an icon 302b representing an environment settings application, an icon 302c representing a gallery application, and an icon 302d representing a contacts application, which may have functions related to the icon 302, are displayed in neighboring places centered on the icon 302”; ¶ [0045], figs. 3B, 3C, 4A, 10A, 11A.  Examiner notes that the plurality of application icons are arranged in at least a predetermined shape of a cross centered on the icon 302 as 

Referring to claim 31, the instant claim recites the computer program product comprising instructions stored on a non-transitory computer-readable medium that performs the steps of the method of the combination of claims 25 and 27; therefore, the same rationale of rejection is applicable.

Referring to claim 33, the instant claim recites substantially similar limitations as claim 31 above; therefore, the same rationale of rejection is applicable.

Regarding claim 34, the instant claim recites the terminal that performs the steps of the method of claim 1; therefore, the same rationale of rejection is applicable.  Claim 34 includes an additional element of a memory that stores instructions and a processor coupled to the memory to perform the method.  Kang further teaches such elements (“The controller 110 may include a Central Processing Unit (CPU) 111, a Read Only Memory (ROM) 112 for storing a control program to control the user terminal 100, and a Random Access Memory (RAM) 113 for storing signals or data input from an outside or for being used as a memory space for working results of the apparatus 100”; ¶ [0026], fig. 1).

claims 35-40, these claims recite the terminal that performs the steps of the method of claims 22-27 respectively; therefore, the same rationale of rejection is applicable.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20150052464 (Chen) – discloses a method of performing various functions in response to user’s drag gesture from one application icon in a direction toward an area.
US 10642484 (Hanada) – discloses a device that performs different functions corresponding to the direction of a drag gesture performed on an application icon.
US 20170212667 (Miyazaki) – discloses a method of presenting a plurality of application icons surrounding an icon in response to receiving gesture to said icon, where the user can further provide a drag gesture from said icon in a direction to one of the plurality of application icons to start the corresponding application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/MONG-SHUNE CHUNG/
Examiner, Art Unit 2142